DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final received on November 5, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.  The application claims priority to U.S. Provisional application 62/928,283 filed on October 30, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 5 and method Claim 13.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
 presenting, via an entity device, a graphical interface that displays an active workflow, the active workflow being generated based on data provided by an entity associated with the entity device; 
receiving, from the entity device via the graphical interface, a user population that identifies a plurality of users associated with a future event and a desired action associated with the future event; 
receiving, from the entity device via the graphical interface, a communication template comprised of an entity configured message; and 
causing, based on the active workflow, a workflow manager to: 
identify, from the user population, one or more test users that are selected from the user population; generate, based on the communication template, a first communication and a second communication that include the entity configured message and that are sent to the one or more test users; 
identify a plurality of test user actions associated with the first communication and the second communication; 
determine, based on the plurality of test user actions, that the first communication is associated with a first desired action rate and the second communication is associated with a second desired action rate, wherein the first desired action rate is greater than the second desired action rate; and 
generate, for the active workflow, a recommended user path comprised of an entry condition that is satisfied by individual users associated with the future event, a transmit message communication configured to transmit the first communication, and a filter condition configured to identify a first user segment that performed the desired action and a second user segment that did not perform the desired action; and 
presenting, to the entity device via the graphical interface, the recommended user path comprised of the entry condition, the transmit message communication, and the filter condition; 
receiving, from the entity device via the graphical interface, an approval of the recommended user path; and 
causing, based on the approval, the recommended user path to be integrated within the active workflow and presented to the first user segment identified from the user population.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Displaying a workflow, communicating with a user population, generating user path based on test actions and communications, and presenting the user path on a display recites commercial interactions. The mere nominal recitation of a generic device Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a device with graphical interface (Claims 1 and 13) and/or one or more processors and memory storing instructions (claim 5). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 5, and 13 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0089] about implantation using general purpose or special purpose computing devices [MLB® application account (i.e., the requirement for the first segment) and has logged into the MLB® application account on a desktop computer (i.e., the user response) can be flagged as able to receive desktop notifications from the message template bank and livestream promotions from the promotion offer template bank. A second class can have an MLB® application account and has logged into the MLB® application account on a mobile device, resulting in the second class being assigned to the third segment and flagged as able to receive SMS messages from the message template bank.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 5, and 13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-4, 6-12, and 14-20 further define the abstract idea that is present in their respective independent claims 1, 5, and 13 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-4, 6-12, and 14-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive.   The applicants remarks begin with the rejection under 35 U.S.C. § 101 (remarks page 10) and traverses the rejection and amends at least claims 1 and 13 stating that the amendments render the rejection moot.  The Examiner disagrees.

Under steps 1, 2A, and 2B, the applicant argues (remarks pages 11-15) that the claims are eligible under 35 U.S.C. § 101 because (a) they fall into a statutory category, (b) they are not directed to an exception, and (c) even if the claims were directed to a judicial exception, they recite additional elements which amount to significantly more.  


The Examiner does not agree.  The scope of the claims is to construct a workflow which uses data and identifies a user population associated with a future event and then causes the workflow to identify one or more test users to communicate with to test user actions and presenting recommended user paths and communicating the recommended path to the user segment.  Based on the background of the disclosure and the details of the specification, the workflow is using historical data, such as purchase history, and completing a purchase of related goods or services and using that as an entry condition.  Further, the disclosure discusses using workflows to inform users of upcoming events (advertising), promotional offers (marketing), new products, new features, new services, and potential user interest where a workflow is used to communicate and present content (messages, notifications, promotional offers) to a group of users.  This is quite clearly associated to commercial interactions because the method claimed is actively trying to determine user populations which are associated with a future event and then communicating opportunities related to the event (present content [e.g. messages, notifications, promotion offers, etc.] to users.  For example, users assigned to the first user path can receive a promotional offer that is only available to users with an active account. Par. 0015) which also include actions which are related to commercial interactions.   

Further, with respect to Step 2A prong 2, the Applicant argues that the claim recites additional elements which go beyond the enumerated groupings.  The applicant cites “one or more test users” and “based on the plurality of test user actions, the first communication is associated with a first desired action rate and the second communication is associated with a second desired action rate” such that a 
Additionally the Examier does not agree with Applicants conclusion that addiotnal elements are sufficient to integrate into a practical application.  The Examiner does not find sufficient additional elements, alone or in combination, which would be sufficient to integrate the otherwise abstract idea.  In this claims the mere use of an entity device and a graphical interface is a generic claim to hardware which is no more than using a computer as a tool to perform the abstract idea.   

The arguments (remarks page 14) under prong 2 argue that the determining of test user actions, generating active workflow, and recommended user path comprised of an entry condition that is satisfied by individual users associated with a future event improves workflows. 
The Examiner does not agree for several reasons.  First, the use of first and second communications does not have to be performed by a computer and could in fact be handled by a person.  The act of having test users and have first and second communications for groups of people is something which does not require a computer.  Second, and most importantly, the steps conclude with a recommended path being integrated into a workflow.  The limitation is nonfunctional descriptive material since a recommendation does not have to be followed.  For Example, before the use of computers concert goers would have to call a venue or ticket distributor or be at the ticked counter when tickets went 

Lastly, the Applicant argues that the combination of claim limitations is significantly more when considered as a whole and goes beyond the purported abstract idea.  The argument (Remarks page 15) states that the limitation are improving a workflow and the process of presenting new activities [to the one or more test users] to identify prioritized communications and conditions for the user population… cant be an iterative process to develop the user path.   
The Examiner disagrees that these limitations are significantly more and go beyond the abstract idea.  The improvement of a workflow using generic computer hardware is not significantly more and does not integrate into a practical application.  Further, recommendations do not have to be followed and merely testing a promotion or choice on one or more test users before sending the communications and conditions to the remaining population is considered activities that the counts have found to be well-understood, routine, and conventional activities when claimed in a merely generic manner (presenting offers and gathering statistics, OIP Techs.)

In summary, the arguments are not persuasive and the Examiner does not withdraw the rejection under 35 U.S.C. § 101.  The application is not in condition for allowance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        February 9, 2022